Citation Nr: 0514994	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  96-48 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional cervical 
spine disability based on VA outpatient treatment in 1988.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1945 to June 1946 
and from October 1951 to November 1952.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a November 1995 decision by 
the RO which, in part, denied entitlement to compensation for 
additional cervical spine disability under the provisions of 
38 U.S.C.A. § 1151.  The Board remanded the issue to the RO 
for additional development in August 1998 and August 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran does not have additional cervical spine 
disability, nor was there any increase in severity of the 
pre-existing cervical spine disability, as a result of VA 
treatment in 1988.  


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for additional cervical spine disability is 
not warranted. 38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. 
§§ , 5102, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2004), and §§ 3.358 and 3.800 (in effective 
prior to October 1, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The 'notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The veteran's original claim was received in March 1995, 
several years before the enactment of VCAA.  The Board 
concludes that information and discussions as contained in 
the November 1995 rating decision, the January 1996 statement 
of the case, the July 1997, February, June 2000, April 2001, 
and December 2004 supplemental statements of the case (SSOC), 
the August 1998 and 2003 Board remands, and in letters sent 
to the veteran in March 1995, September 1998, August and 
November 2002, and January and March 2004 have provided him 
with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him why 
this evidence was insufficient to award the benefits sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  The veteran was also afforded an opportunity to 
testify at a personal hearing but declined.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify him what 
evidence would be secured by VA and what evidence would be 
secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that the record has been fully developed, and 
that it is difficult to discern what further guidance VA 
could have provided to the veteran regarding what additional 
evidence he should submit to substantiate his claims.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  There is 
no indication that there is additional evidence to obtain; 
there is no additional notice that should be provided; and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
veteran.  The Board concludes that any such error is 
harmless, and does not prohibit review of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Factual Background

The veteran contends that he has additional disability of 
the cervical spine due to VA medical treatment by way of 
traction of the spine in 1988.  

A letter from Dr. Madi, dated in February 1981, indicated 
that the veteran was first treated for neck and back 
problems after falling three stories from a scaffolding in 
1973.  On initial examination, the veteran had cervical 
spondylosis and limitation of motion of the spine.  Dr. Madi 
indicated that his symptoms had not improved over the years 
and that he wore a neck brace.  The diagnoses included 
cervical spondylosis with radiculitis, and the prognosis was 
poor.  

VA medical records show that the veteran was seen on 
numerous occasions for various maladies, including cervical 
pain from the late 1950's to the present.  When seen in 
November 1988, he complained of left sided neck pain 
radiating to the left shoulder and arm.  He was unable to 
turn his head to the left due to pain and wanted to see a 
neurologist or orthopedic surgeon.  The veteran indicated 
that he was told he may need surgery.  X-ray studies in 
November 1988 revealed minimal degenerative changes and 
narrowing of the intervertebral space at the C5-6 level 
representing degenerative disc disease.  A Record of 
Prosthetic Services in December 1988 indicated that the 
veteran was issued a home cervical traction appliance.  When 
seen in February 1989, the veteran was in no acute distress.  
He was seen on numerous occasions between February and 
August 1989, but made no mention of any cervical spine or 
neck problems.  From September 1989 to May 1990, he was seen 
on several occasions for worsening neck and back pain.  In 
May 1990, he reported that about two weeks earlier, he 
experienced pain as if someone slammed him with a baseball 
bat on the back of the neck.  An MRI revealed disc 
protrusion at the C5-6 level and he underwent cervical 
fusion without complication in May 1990.  His post-operative 
course was uneventful and he was discharged home about one 
week after surgery.  A September 1990 progress note 
indicated that the veteran had some mild neck pain but that 
his symptoms were greatly improved.  

Private medical records from Orthopedic Associates showed 
that the veteran was seen on numerous occasions for various 
maladies, including neck pain from 1992 to 2003.  A report 
in February 1992 noted that the veteran had been involved in 
three separate automobile accidents, February 1989, August 
1990, and January 1992, and that he had significant neck and 
back problems as a result of the accidents.  

The evidentiary record includes two letters from Dr. K. S. 
Desai, M.D., dated in February 1998 and December 2002.  In 
the earlier letter, he opined that the veteran's surgery and 
ongoing symptoms most likely were related to the original 
disc degeneration and herniation that was initially treated 
with intermittent cervical traction in 1990.  In the most 
recent letter, he indicated that the multi-level disc 
degeneration of the cervical and lumbar spine was 
exacerbated by a motor vehicle accident in 2001.  However, 
as it was now two years since the last accident, he opined 
that the current symptoms were related more to the pre-
existing changes in the cervical discs and related back to 
the service-connected injury to the cervical spine region.  

When examined by VA in October 2002, the examiner indicated 
that the claims file had been reviewed and he included a 
description of the veteran's complaints, medical history, 
and current clinical findings pertaining to the cervical 
spine.  The examiner opined that it was at least as likely 
as not that the veteran's treatment with cervical traction 
had no detrimental affect on his cervical spine condition.  
The traction may not have helped but it certainly did not 
make it worse.  He opined that the veteran's intervertebral 
disc disease was age-related rather than to any trauma.  

The record shows that the veteran was involved in another 
motor vehicle accident in January 2001, which exacerbated 
his cervical spine problems.  (See September 2001 Orthopedic 
Assoc. note).  A progress note in February 2003 indicated 
that the veteran's neck problems had progressively 
deteriorated since the recent automobile accident.  

In May 2004, the veteran was examined by the same VA 
physician who performed the October 2002 examination.  The 
examiner indicated that the claims file was reviewed and he 
included a detailed description of the veteran's medical 
history and current clinical findings on examination.  He 
opined that it was at least as likely as not that the 
cervical traction in 1988 had no detrimental affect on the 
pre-existing cervical spine disability.  


Compensation Pursuant to 38 U.S.C.A. § 1151

The Board notes at the outset that in November 1991, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") invalidated 38 C.F.R. 
§ 3.358(c)(3) (1991), part of the regulation applicable to 
cases involving claims under 38 U.S.C.A. § 1151.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The Court's decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Gardner v. Brown, 5 F. 3rd 1456 (Fed. Cir. 
1993)) and by the United States Supreme Court (Brown v. 
Gardner, 115 S.Ct. 552 (1994)).  

Thereafter the Secretary of the VA sought an opinion from 
the Attorney General of the United States as to the full 
extent to which benefits were authorized under the decision 
of the United States Supreme Court.  On March 16, 1995, 
amended regulations were published deleting the fault or 
accident requirement of 38 C.F.R. § 3.358, in order to 
conform the regulation to the decision of the United States 
Supreme Court.  

Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  However, those amendments apply 
only to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 
40-97 (Dec. 31, 1997).  Therefore, as the veteran filed his 
claim prior to October 1, 1997, the only issue before the 
Board is whether he has suffered additional disability as a 
consequence of the treatment in question.  

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358.  

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b).  

In determining whether any additional disability resulted 
from VA hospitalization or treatment, the following 
considerations will govern:  

(1) It is necessary to show that 
additional disability is actually the 
result of such disease or injury, or 
aggravation of an existing disease or 
injury suffered as the result of 
hospitalization or medical treatment and 
not merely coincidental therewith.  The 
mere fact of aggravation alone will not 
suffice to make the disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result of 
hospitalization, medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(1) and 
(2).  

(2) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment properly administered 
with the express or implied consent of 
the veteran.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  38 C.F.R. 
§ 3.358(c)(3).  

Where disease, injury, or the aggravation of an existing 
disease or injury occurs as the result of VA medical or 
surgical treatment, or hospitalization, and not as a result 
of the veteran's own willful misconduct, disability 
compensation will be awarded for such disease, injury, or 
aggravation as if such condition were service connected.  38 
C.F.R. § 3.800.  

Analysis

In the instant case, the evidentiary record shows that the 
veteran injured his lumbar and cervical spine after falling 
from a scaffolding in 1973.  A private medical report in 1981 
indicated that his symptoms had not improved over the years 
and that he occasionally wore a neck brace.  The diagnoses 
included cervical spondylosis with radiculitis, and the 
prognosis was poor.  When seen by VA in November 1988, the 
veteran was not able to turn his head to the left due to 
pain.  X-ray studies showed minimal degenerative changes and 
narrowing of the intervertebral space at the C5-6 level.  He 
was provided a home cervical traction appliance in December 
1988, and was shown to be in no acute distress when seen by 
VA in February 1989.  

The evidentiary record shows that the veteran was involved in 
an automobile accident on the day that he was seen by VA in 
February 1989, and again in August 1990, shortly after he 
underwent spinal fusion at C5-6 in May 1990.  He was also 
involved in two more automobile accidents in 1992 and 2001.  
The veteran was asked to provide information regarding the 
accidents and any treatment received, but indicated that no 
further evidence was available or obtainable.  (See April 
2004 statement).  Private medical records in 1992 related the 
veteran's cervical spine problems to the motor vehicle 
accidents in 1989 and 1990.  

The veteran submitted two letters from a private orthopedic 
doctor, which he argues, substantiates his claim that his 
cervical spine problems were related to VA treatment in 1988.  
However, neither letter offered a clear opinion on the 
question of whether there was any additional cervical spine 
disability due to VA treatment.  In fact, the letters seem to 
suggest that the current cervical spine problems were related 
to an injury to the lumbar and cervical spine and subsequent 
degenerative changes from that injury.  Although the most 
recent letter in December 2002 indicated that the injury was 
service connected, the only evidence of a back injury was in 
1973, some 20 years after the veteran was discharged from 
service.  

In any event, the veteran was examined by VA twice during the 
pendency of this appeal for the specific purpose of 
determining whether there was additional cervical spine 
disability due to VA treatment with traction in 1988.  The 
examiner reviewed the entire claims file and provided a 
detailed description of the veteran's complaints, medical 
history, and current findings.  The physician opined that VA 
treatment with cervical traction had no detrimental affect on 
the veteran's cervical spine disability and caused no 
additional disability.  The Board finds this opinion 
persuasive in that it was based on a review of the entire 
record and included a discussion of all relevant facts.  

After reviewing the foregoing evidence, it is the Board's 
conclusion that entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151, for additional disability 
claimed to have arisen from treatment at a VA medical 
facility in 1988, is not warranted.  

In reaching this decision, the Board is mindful of the 
veteran's contention regarding his claimed increase in his 
cervical spine problems, and its relationship to the December 
1988 treatment by VA.  However, the veteran is not shown to 
possess any particular medical expertise.  Thus, he is not 
competent to establish a relationship between any VA 
treatment and his current disability.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  

Furthermore, although the veteran attributes his cervical 
spine problems to the home traction unit, there is no 
indication that he even used the device, after he received 
the unit.  The veteran's claims file contains eight volumes 
of records; however, once the device was issued, there was no 
mention of its use by the veteran in any VA medical records; 
or, if he used the traction unit, that he used the device 
properly, following instructions that came with the unit.  

Accordingly, the preponderance of the evidence does not 
demonstrate that the veteran's cervical spine disability or 
claimed additional disability are the result of improper VA 
hospitalization or medical or surgical treatment.  


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A § 1151 for additional cervical spine 
disability as the result of VA outpatient treatment in 1988 
is denied.  



____________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


